ORDER

PER CURIAM.
Movant appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs of the parties and the record provided on this appeal, and have also taken notice of the record from appellant’s trial and original consolidated appeal. The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears.
An extended opinion would have no pre-cedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).